                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

LEAGUE OF WOMEN VOTERS OF                 )
TENNESSEE, LEAGUE OF WOMEN                )
VOTERS OF TENNESSEE                       )
EDUCATION FUND, AMERICAN                  )
MUSLIM ADVISORY COUNCIL,                  )
MID-SOUTH PEACE & JUSTICE                 )
CENTER, ROCK THE VOTE, and                )
SPREAD THE VOTE,                          )
                                          )         Case No. 3:19-CV-385
        Plaintiffs,                       )         Judge Aleta A. Trauger
                                          )
v.                                        )
                                          )
TRE HARGETT, in his official capacity )
as Secretary of State of the State of     )
Tennessee, MARK GOINS, in his             )
official capacity as Coordinator of       )
Elections for the State of Tennessee,     )
HERBERT SLATERY III, in his official )
Capacity as Attorney General of the State )
of Tennessee, the STATE ELECTION          )
COMMISSION, and DONNA                     )
BARRETT, JUDY BLACKBURN,                  )
GREG DUCKETT, MIKE                        )
MCDONALD, JIMMY WALLACE,                  )
TOM WHEELER, and KENT                     )
YOUNCE, in their official capacities as )
members of the State Election             )
Commission,                               )
                                          )
        Defendants.                       )


RESPONSE IN OPPOSITION TO THE MOTION FOR PRELIMINARY INJUNCTION


       The Attorney General, on behalf of the above-captioned defendants, in their official

capacities only, responds in opposition to Plaintiffs’ Motion for Preliminary Injunction. Because

Plaintiffs cannot demonstrate a likelihood of success on the merits or irreparable harm, an


                                               1

   Case 3:19-cv-00385 Document 59 Filed 09/09/19 Page 1 of 31 PageID #: 572
injunction would constitute irreparable harm to Tennessee, and the public interest is better served

with a voter registration process that requires third-party voter registration drives to complete

training, timely mail collected voter registration forms, disclose that they are not affiliated with

the State of Tennessee, and not submit incomplete voter registration forms, this Court should

decline to order the extraordinary relief of a preliminary injunction enjoining the implementation

of Public Chapter 250 (the “Act”)—particularly where the law is not presently in effect and there

is no indication of whether the speculative harms Plaintiffs envisage will come to pass.

                                         BACKGROUND

        On May 2, 2019, Governor Bill Lee signed the Act into law. As pertinent to the allegations

of the Complaint, the Act provides for the creation of three new sections in Title 2 of the Tennessee

Code.

        The first new section, Tenn. Code Ann. § 2-2-142, provides:

               (a) A person or organization who has not been designated by the
               county election commission under § 2-2-111 and who conducts a
               supplemental voter registration drive in which the person or
               organization attempts to collect voter registration applications of
               one hundred (100) or more people must comply with the following
               conditions:

               (1) Prior to conducting a voter registration drive, the person or agent
               of an organization shall:

               (A) Provide the coordinator of elections with the name, address, and
               contact phone number of the person conducting the voter
               registration drive or the names, addresses, and contact phone
               numbers of the officers of the organization conducting the voter
               registration drive;

               (B) Provide the names of the county or counties in which the voter
               registration drives will be held;

               (C) Complete training, which is administered by the coordinator of
               elections, on the laws and procedures governing the voter
               registration process;

                                                 2

   Case 3:19-cv-00385 Document 59 Filed 09/09/19 Page 2 of 31 PageID #: 573
         (D) File a sworn statement stating that the person or organization
         shall obey all state laws and procedures regarding the registration of
         voters; and

         (E) Ensure that individuals, whether volunteer or paid, who conduct
         voter registration drives for an organization have completed the
         training administered by the coordinator of elections; and

         (2) The person or organization shall deliver or mail completed voter
         registration forms within ten (10) days of the date of the voter
         registration drive; provided, that if the date of the voter registration
         drive is within ten (10) days of the voter registration deadline, the
         completed forms must be delivered or mailed no later than the voter
         registration deadline.

         (b) Any person or organization conducting a voter registration drive
         is prohibited from copying, photographing, or in any way retaining
         the voter information and data collected on the voter registration
         application, unless the applicant consents. However, the social
         security number provided on the voter registration application is
         confidential and must not be retained by any person other than
         election officials in their official capacity.

         (c) No person or organization shall employ or compensate any
         person, nor shall any person receive any wages or compensation for
         registering voters based on the number of voters registered. Nothing
         in this section prohibits a person from being paid on an hourly or
         salaried basis to register voters.

         (d) No person or organization shall establish quotas or a minimum
         number of completed voter registration forms to be collected by
         individuals conducting a voter registration drive.

         (e) The coordinator of elections may adopt policies or procedures to
         effectuate the provisions of this section, including, but not limited
         to, a form on which the required information may be provided and
         certified by interested parties. The form adopted by the coordinator
         of elections may be provided electronically. The coordinator of
         elections shall, at a minimum, offer the training online and shall not
         charge a fee for the training.

         (f) Any person who intentionally or knowingly violates any
         provision of this section commits a Class A misdemeanor and each
         violation constitutes a separate offense.



                                            3

Case 3:19-cv-00385 Document 59 Filed 09/09/19 Page 3 of 31 PageID #: 574
              (g) This section does not apply to individuals who are not paid to
              collect voter registration applications or to organizations that are not
              paid to collect voter registration applications and that use only
              unpaid volunteers to collect voter registration applications.

Pub. Ch. 250, § 1.

       The second new section, Tenn. Code Ann. § 2-2-143, provides:

              (a) lf any person or organization conducts voter registration drives
              under § 2-2-142 and, within a calendar year, files one hundred (100)
              or more incomplete voter registration applications with one (1) or
              more county election commissions, the person or organization is
              subject to a civil penalty under the procedures of this section.

              (b) For purposes of this section, "incomplete voter registration
              application" means any application that lacks the applicant's name,
              residential address, date of birth, declaration of eligibility, or
              signature. A person or organization who collects an application that
              only contains a name or initial is not required to file the application
              with the election commission.

              (c)(1) The state election commission may impose a civil penalty for
              a violation of this section as provided in this subsection (c).

              (2) The county election commission shall file notice with the state
              election commission, along with a copy of each voter registration
              application deemed to be incomplete and identifying information
              about the person or organization that filed the incomplete
              applications.

              (3) The state election commission shall review each voter
              registration application presented by the county election
              commission and shall make a finding on the number of incomplete
              forms filed. Based on the finding, the state election commission may
              impose civil penalties for Class 1 and Class 2 offenses. The state
              election commission may combine the number of incomplete forms
              filed by a person or organization in multiple counties when
              determining the total number of incomplete forms filed.

              (4) As used in this section

              (A) "Class 1 offense" means the filing of one hundred (100) to five
              hundred (500) incomplete voter registration applications. A Class 1
              offense is punishable by a civil penalty of one hundred fifty dollars



                                                 4

   Case 3:19-cv-00385 Document 59 Filed 09/09/19 Page 4 of 31 PageID #: 575
              ($150), up to a maximum of two thousand dollars ($2,000), in each
              county where the violation occurred; and

              (B) "Class 2 offense" means the filing of more than five hundred
              (500) incomplete voter registration applications. A Class 2 offense
              is punishable by a civil penalty of not more than ten thousand dollars
              ($10,000) in each county where the violation occurred.

              (5) For any offense, the state election commission shall send, by
              return mail, receipt requested, an assessment letter to the person or
              organization in a form sufficient to advise the person or organization
              of the factual basis of the violation, the maximum penalty and the
              date a response to the letter must be filed. Failure to timely claim an
              assessment letter sent by return mail, receipt requested, constitutes
              acceptance of the assessment letter.

              (6) To request a waiver, reduction, or to in any way contest a penalty
              imposed by the state election commission, a person or organization
              shall file a petition with the state election commission. Such petition
              may be considered as a contested case proceeding under the
              Uniform Administrative Procedures Act, compiled in title 4, chapter
              5.

              (d) Penalties imposed under this section by the state election
              commission must be deposited into the general fund of the county
              or counties in which the violation occurred. When there are multiple
              counties involved, the penalty money must be divided pro rata based
              on the number of incomplete registration applications submitted in
              each county.

              (e) This section does not apply to individuals who are not paid to
              collect voter registration applications or to organizations that are not
              paid to collect voter registration applications and that use only
              unpaid volunteers to collect voter registration applications.

              (f) The state election commission may promulgate rules and
              procedures to implement the provisions of this section.

Pub. Ch. 250, § 2.

       The third new section, Tenn. Code Ann. § 2-19-145, provides as follows:

              (a)(1) A public communication regarding voter registration status
              made by a political committee or organization must display a
              disclaimer that such communication is not made in conjunction with
              or authorized by the secretary of state.

                                                 5

   Case 3:19-cv-00385 Document 59 Filed 09/09/19 Page 5 of 31 PageID #: 576
              (2) As used in this subsection (a), "public communication" includes
              communications made using newspapers or magazines, mass
              mailings, phone bank or text messages, electronic mail systems, or
              websites.

              (b)(1) A person or organization that establishes a website for voter
              registration purposes must display on such website a disclaimer that
              the voter registration is not made in conjunction with or authorized
              by the secretary of state.

              (2) A person or organization that establishes a voter registration
              website and captures or collects the voter's information or data must
              disclose on the website the person's or organization's name and the
              purpose for which the voter information is captured or collected.

              (3) Voter registration includes any method by which a voter may
              attempt to register to vote or change information on an existing voter
              registration.

              (c)(1) A person or organization that establishes a voter lookup
              website must display on such website a disclaimer that the voter
              lookup is not made in conjunction with or authorized by the
              secretary of state.

              (2) A person or organization that establishes a voter lookup website
              and captures or collects the voter's information or data must disclose
              on the website the person's or organization's name and the purpose
              for which the voter information is captured or collected.

              (3) Voter lookup includes any method by which a voter may check
              the voter's registration status or polling location.

              (d) The disclaimer must be clear and conspicuous and prominently
              placed. A disclaimer is not clear and conspicuous if it is difficult to
              read or hear, or if its placement can be easily overlooked.

              (e) Any person who intentionally and knowingly violates any
              provision of this section commits a Class A misdemeanor and each
              violation constitutes a separate offense.

              (f) This section does not apply to a county election commission
              website.

Pub. Ch. 250, § 6.



                                                6

   Case 3:19-cv-00385 Document 59 Filed 09/09/19 Page 6 of 31 PageID #: 577
       Each of these new sections will take effect on October 1, 2019. Pub. Ch. 250, § 9.

       On June 21, 2019, Plaintiffs filed their Amended Complaint seeking a declaration that

provisions of the Act violate the First and Fourteenth Amendments and an injunction prohibiting

enforcement of the Act. (DE 37, p. 67-68).

                                          ARGUMENT

       Plaintiffs request that the Court issue a preliminary injunction prohibiting the State from

implementing the Act. When evaluating a request for preliminary injunction, a court must evaluate

four factors:

                (1) whether the movant has a “strong” likelihood of success on the
                merits; (2) whether the movant would otherwise suffer irreparable
                injury; (3) whether issuance of a preliminary injunction would cause
                substantial harm to others; and (4) whether the public interest would
                be served by issuance of a preliminary injunction.

United Food & Commercial Workers Union, Local 1099 v. Sw. Ohio Reg’l Transit Auth., 163 F.3d

341, 347 (6th Cir. 1998) (quoting McPherson v. Mich. High Sch. Athletic Ass’n, Inc., 119 F.3d

453, 459 (6th Cir. 1997)); see McNeilly v. Land, 684 F.3d 611, 615 (6th Cir. 2012); Sandison v.

Mich. High Sch. Athletic Ass’n, Inc., 64 F.3d 1026, 1030 (6th Cir. 1995).

       These four considerations are “factors to be balanced and not prerequisites that must be

satisfied.” McNeilly, 684 F.3d at 615 (quoting Am. Imaging Servs., Inc. v. Eagle–Picher Indus.,

Inc., 963 F.2d 855, 859 (6th Cir.1992)). Because a preliminary injunction is an extraordinary

remedy, “the proof required for the plaintiff to obtain a preliminary injunction is much more

stringent than the proof required to survive a summary judgment motion.” McNeilly, 684 F.3d at

615 (quoting Leary v. Daeschner, 228 F.3d 729, 739 (6th Cir. 2000)). The moving party bears the

burden of justifying such extraordinary relief, “including showing irreparable harm and likelihood




                                                 7

   Case 3:19-cv-00385 Document 59 Filed 09/09/19 Page 7 of 31 PageID #: 578
of success.” McNeilly, 684 F.3d at 615 (citing Granny Goose Foods, Inc. v. Teamsters, 415 U.S.

423, 441 (1974)).

        Plaintiffs cannot meet this burden and thus are not entitled to injunctive relief.

I.      PLAINTIFFS CANNOT SHOW A STRONG LIKELIHOOD OF SUCCESS ON
        THE MERITS.

        The first factor for injunctive relief requires that the Court evaluate the merits of the

movant’s legal claims.

        A.     The Complaint is Not Justiciable.

               1.      Plaintiffs Lack Standing

        Plaintiffs are not entitled to preliminary relief because—as discussed in Defendants’

Motion to Dismiss—they do not have standing to bring this claim. Standing requires (1) an injury

in fact that is more than “conjectural” or “hypothetical;” (2) a causal connection between the injury

and the complained-of conduct; and (3) the injury must be redressable. Steel Co. v. Citizens for a

Better Env’t., 523 U.S. 83, 102-04 (1998). Plaintiffs bear the burden of demonstrating standing

and must plead each of these components with specificity. Valley Forge Christian College v.

Americans United for Separation of Church and State, Inc., 454 U.S. 464, 472 (1982).

        Plaintiffs’ alleged injury is one that is hypothetical in nature, not one that is “certainly

impending.”    Whitmore v. Arkansas, 495 U.S. 149, 158 (1990). Plaintiffs whose fears are

“imaginary or speculative, are not to be accepted as appropriate plaintiffs.” Younger v. Harris,

401 U.S. 37, 42 (1971).

        Plaintiffs offer three arguments to demonstrate standing. First, is the “threat” of criminal

or civil penalties. However, the Act about which Plaintiffs complain has yet to take effect. No

one has ever been prosecuted or penalized under the Act and will not be for some time. The State

Coordinator of Elections and State Election Commission have not promulgated rules or procedures

                                                  8

     Case 3:19-cv-00385 Document 59 Filed 09/09/19 Page 8 of 31 PageID #: 579
to determine how they will exercise their discretion to enforce the provisions of the Act.1 The

Coordinator of Elections and State Election Commission also represent that they do not intend to

penalize organizations or individuals under the Law prior to the promulgation of said rules and

procedures.2 The rulemaking process will take at least five months to complete.3

          But even assuming arguendo that there could be enforcement, Tenn. Code Ann. § 2-2-142

only makes it a Class A misdemeanor to “intentionally or knowingly” violate the provisions of the

section. Plaintiffs do not allege an intent to knowingly or intentionally violate §142’s provisions.

Instead, Plaintiffs take the (seemingly contradictory) position that §142’s training requirement

would be too burdensome despite Plaintiffs’ admissions that they already train their volunteers.

See, e.g, DE 54-2 at ¶ 33, DE 54-6 at ¶ 23. If Plaintiffs already train their volunteers, then requiring

them to do so in the manner prescribed by the State cannot be overly burdensome. Accordingly,

Plaintiffs have not alleged an intent “to engage in a course of conduct arguably affected with a

constitutional interest, but proscribed by a statute, and there exists a credible threat of prosecution

thereunder” as standing requires. Babbitt v. United Farm Workers Nat. Union, 442 U.S. 289, 298

(1979).

          Plaintiffs fret about what the training could hypothetically entail. For instance, Plaintiff

HeadCount assumes—without basis in fact—that the training will require an additional hour of

their volunteers’ time and would only be made available online. DE 54-6 at ¶ 43. Plaintiff LWV

similarly assumes the training will be offered only online. DE 54-2 at ¶ 33. The State Elections

Coordinator is vested with the authority to create rules and procedures to determine exactly what




1
          See Goins Decl. (Ex. 1 at ¶ 7), Barret Decl. (Ex. 2 at ¶ 8), Blackburn Decl. (Ex. 3 at ¶ 8), Duckett Decl.
(Ex. 4 at ¶ 8), McDonald Decl. (Ex. 5 at ¶ 8), Wallace Decl. (Ex. 6 at ¶ 8), Wheeler Decl. (Ex. 7 at ¶ 8), and Younce
Decl. (Ex. 8 at ¶ 8).
2
          See Ex. 1 at ¶ 10, Exs. 2-8 at ¶ 11.
3
          See Ex. 1 at ¶ 9, Exs. 2-8 at ¶ 10.

                                                          9

    Case 3:19-cv-00385 Document 59 Filed 09/09/19 Page 9 of 31 PageID #: 580
the training will entail. These rules and procedures have not yet been promulgated. Ex. 1 at ¶ 7.

Yet, Plaintiffs, without any factual basis, assume the worst and ask this Court to enjoin the training

requirement based solely on their fears about what it might require.

       Tenn. Code Ann. § 2-2-143 establishes the possibility that the State Election Commission

“may impose a civil penalty” upon an organization, if that organization files more than 100

incomplete voter registration forms. Tenn. Code Ann. § 2-2-143(c). Plaintiffs provide some

information about how many voter registration forms they have collected or assisted with in the

past (e.g., LWV collected “nearly 3,000” forms in 2018 DE 54-2 at ¶ 20; AMAC assisted a

“significant number” of people with registrations DE 54-3 at ¶ 5; HeadCount has “helped over

3,000 Tennesseans” register since 2014 DE 54-6 at ¶ 9) but have submitted no evidence that any

of them have ever filed more than 100 incomplete forms or demonstrated that they inevitably will

do so in the future. Plaintiffs have thus not demonstrated that they intend to violate or are likely

to unintentionally violate this provision. Accordingly, their injury with regard to §143 is not

sufficiently imminent for the purposes of standing.

       Last, Tenn. Code Ann. § 2-19-145 requires a brief, factual disclaimer when individuals or

organizations communicate with potential voters about their registration status or host an online

voter registration look-up website. It also requires that online users are informed if their personal

information is going to be retained by the organization. Organizations are only subject to criminal

penalties if these provisions are violated “intentionally or knowingly.” Plaintiffs RTV and LWV

are the only plaintiffs that allege they operate voter look-up pages. DE 54-2 at ¶ 71, DE 54-7 at ¶

6. RTV states that its page already directs users to the Secretary of State’s website for official

registration. DE 54-7 at ¶16. However, RTV claims that a disclaimer stating they are not affiliated

with the Secretary of State would “confuse” voters and cause them to lose “faith” in the



                                                 10

   Case 3:19-cv-00385 Document 59 Filed 09/09/19 Page 10 of 31 PageID #: 581
organization. Id. But directing users to another page already suggests a lack of affiliation with

the Secretary of State. One wonders how making an accurate statement about RTV’s non-

affiliation would cause users to lose “faith” in them when according to RTV it is already clear that

they are not affiliated with the Secretary of State. Id.

       LWV fears the information-retention disclaimer will discourage users from using their

website. DE 54-2 at ¶ 71. However, LWV admits it already informs users they are retaining their

personal information—there is no injury there. DE 54-2 at ¶ 74. And again, neither RTV or LWV

express an intent to knowingly violate these provisions. As to other communications, Plaintiffs

again imagine the worst, expecting “voter registration status” will be interpreted beyond the

ordinary meaning of the words to encompass practically any statement made about elections,

including “Election Day is TOMMOROW, Nov. 6!” which obviously expresses nothing about

voter registration status. Ex. 1 to DE 54-7.     Again, Plaintiffs’ fears are much too speculative to

present an imminent harm for this Court to review.

       Second, Plaintiffs state they have standing because the Law is a “drain” on their resources.

For example, Plaintiffs complain they do not have the resources to register drives with the state.

Organizations who plan to conduct registration drives register by providing “the name, address,

and contact phone number” of “the officers of the organization” and “the names of the county of

counties” in which the drive will be held. Tenn Code Ann. § 2-2-142(a)(1)(A)-(B). It is hard to

imagine how requiring the provision of very basic information—information which is surely

provided to volunteers and the public—is so costly as to “impede” Plaintiffs’ voter registration

activities. Plaintiffs also complain that they will have to completely redesign websites and reprint

all written materials—again assuming disclaimer requirements will cover nearly everything they

say—not just statements about “voter registration status” as the Law actually requires.



                                                  11

   Case 3:19-cv-00385 Document 59 Filed 09/09/19 Page 11 of 31 PageID #: 582
       Lastly, Plaintiff MCLC claims they have “associational standing” because the Law will

interfere with their members’ ability to register. DE 54-1 at 17. However, the Law does not

prevent MCLC’s members from registering to vote. Nor does the Law prevent them from voting

or associating for political purposes. The relief sought by Plaintiffs has nothing to do with the

constitutional rights enjoyed by MCLC’s members because the Act does not reach past the voter

registration organizations to individual citizens. Accordingly, MCLC does not have standing to

assert claims regarding a fundamental right it does not possess.

       Plaintiffs’ imagined parade of horribles is hyperbole. But their assumptions about the law

underscore precisely why they lack standing—they are guessing. Without a concrete injury-in-

fact, Plaintiffs are asking this Court to render an advisory opinion about the effect of the Act. This

Court should not do so, and should not enter preliminary injunctive relief.

               2.      Plaintiffs’ Claims are Not Ripe for Review.

       For many of the same reasons, Plaintiffs’ claims are also not ripe for review. The effects

of the Act have not been “felt in a concrete way” by Plaintiffs. Abbott Labs. v. Gardner, 387 U.S.

136, 148-49 (1967). Plaintiffs have not been penalized under the Act, and as outlined above,

Plaintiffs have failed to demonstrate that they will ever be penalized under the Act. Any possible

future injury is purely speculative. For purposes of ripeness, Plaintiffs cannot rely on future events

that may never occur. Texas v. United States, 523 U.S. 296, 300 (1998).

       Plaintiffs also insist their speech rights are already encumbered because they are having to

change their plans for future drives. Plaintiffs’ choice to alter their conduct now is just that—their

choice. Even if the Act were in effect, it would still leave Plaintiffs “free to organize and run”

registration drives, “persuade others to register to vote, distribute registration forms, and assist

others in filling them out.” Voting for Am. v. Steen, 732 F.3d 382, 393 (5th Cir. 2013). The Act



                                                 12

   Case 3:19-cv-00385 Document 59 Filed 09/09/19 Page 12 of 31 PageID #: 583
does not prevent them from advocating or hosting drives, rather it “simply regulates an

administrative aspect of the electoral process—the handling of voter registration applications.…”

League of Women Voters of Fla. v. Browning, 575 F.Supp.2d 1298, 1322 (S.D. Fla. 2008). In

other words, the aspects of Plaintiffs’ activities that are potentially expressive (and thus possibly

constitutionally protected) are not burdened by the Act. The Act only imposes obligations on

registration drives where those drives assume the additional administrative (i.e., non-expressive)

responsibility of collecting and filing voters’ registration forms. Accordingly, Plaintiffs have

failed to present this Court with an issue fit for review or demonstrate a hardship from the Court

withholding its consideration. Abbott, 387 U.S. at 149.

       Because neither standing nor ripeness are present here, this Court lacks jurisdiction.

Plaintiffs thus cannot demonstrate a likelihood of success on the merits and a preliminary

injunction cannot issue.

       B.      Plaintiffs’ Claims Fail as a Matter of Law.

               1.      Count 1-Free Speech and Association

       Plaintiffs first argue that the Act allegedly violates the First Amendment by prohibiting

freedom of speech and freedom of association.

       Plaintiffs strain to apply Meyer v. Grant, 486 U.S. 414 (1988) to avail themselves of strict

scrutiny review, which is typically strict in theory, fatal in fact. (DE 1, ¶ 146). But Meyer simply

does not apply here. As noted by the Supreme Court in Buckley v. Am. Const. Law Found., Inc.,

for Meyer to apply, the restrictions in question must “significantly inhibit communication with

voters about proposed political change.” 525 U.S. 182, 192 (1999). In Meyer, the Supreme Court

struck down a law forbidding payment of circulators of initiative proposals. The Supreme Court




                                                 13

   Case 3:19-cv-00385 Document 59 Filed 09/09/19 Page 13 of 31 PageID #: 584
found that circulating such a petition “involves both the expression of a desire for political change

and a discussion of the merits of the proposed change.” Meyer, 486 U.S. at 421.

       Here, the Act does not exist in the sphere of political association and speech but in voter

registration and election regulation. Meyer thus does not apply. See Anderson v. Celebrezze, 460

U.S. 780, 788-90 (1983).

       Under Anderson v. Celebrezze:

               Constitutional challenges to specific provisions of a State’s election
               laws therefore cannot be resolved by any “litmus-paper test” that
               will separate valid from invalid restrictions. Instead, a court must
               resolve such a challenge by an analytical process that parallels its
               work in ordinary litigation. It must first consider the character and
               magnitude of the asserted injury to the rights protected by the First
               and Fourteenth Amendments that the plaintiff seeks to vindicate. It
               then must identify and evaluate the precise interests put forward by
               the State as justifications for the burden imposed by its rule. In
               passing judgment, the Court must not only determine the legitimacy
               and strength of each of those interests; it also must consider the
               extent to which those interests make it necessary to burden the
               plaintiff’s rights. Only after weighing all these factors is the
               reviewing court in a position to decide whether the challenged
               provision is unconstitutional.

Id. (citations omitted).

       Here, the Act easily satisfies the constitutional standard. The Act does not prohibit or

burden political expression or organization—because collecting a form and forwarding it to the

proper officials is neither speech nor association. Instead, the Act is specifically designed to ensure

that voter registration is done properly—to ensure that Tennessee citizens seeking to express

themselves through voting do not have their voices silenced.

       To do so, the Act requires that voter registration organizations complete training and swear

to obey Tennessee’s voter registration laws. Pub. Ch. 250, § 1. The Act requires that the voter be

informed if their information is being kept and used for any purpose besides voter registration.



                                                  14

   Case 3:19-cv-00385 Document 59 Filed 09/09/19 Page 14 of 31 PageID #: 585
Pub. Ch. 250, § 1. The Act requires that completed voter registration forms be mailed no later

than the voter registration deadline. Pub. Ch. 250, § 1. And it permits penalties and criminal

consequences for voter registration organizations that repeatedly demonstrate that they cannot

abide by these rules.

       And for good reason. Individuals and organizations who take on the task of collecting

voter registration forms are taking on an important responsibility. When a person or group accepts

a registration form from an individual, they become the middle-man to make sure that application

is turned in to the appropriate election official to be processed so the applicant can vote. The

consequences of failing to do so properly are dire. Voter registration organizations that mail forms

late may disenfranchise voters. As may registration drives that do not follow the rules that are

required of any Tennessee citizen. For example, if a prospective voter turns in an incomplete form

that is insufficient to register them to vote, absent training and the onus of a penalty, the voter

registration organization may well unwittingly disenfranchise a voter by being ignorant of the

required information and the basics of voter eligibility.

       Nothing in the Act prohibits association or political speech. Voting is an important civic

duty, and the Act ensures that these organizations and individuals do not accidently silence the

vote of a Tennessee citizen. Accordingly, as “the state’s important regulatory interests are

generally sufficient to justify reasonable, nondiscriminatory restrictions,” the Act is constitutional

and Plaintiffs can demonstrate no likelihood of success on the merits of this count. See Anderson

v. Celebrezze, 460 U.S. 780, 788-90 (1983).

               2.       Count 2-Disclaimer

       Plaintiffs in this count argue that the disclaimer that will be required by future-Tenn. Code

Ann. § 2-19-145 (Pub. Ch. 250, § 6) violates the Free Speech Clause of the First Amendment. (DE



                                                 15

   Case 3:19-cv-00385 Document 59 Filed 09/09/19 Page 15 of 31 PageID #: 586
1, ¶ 79-84). They argue that strict scrutiny is the appropriate constitutional test. (DE 1, ¶ 81).

They are wrong on both counts.

       First, strict scrutiny is the incorrect standard here because the disclosure required by the

Act is not opinion speech but factual, commercial speech. Our Constitution differentiates between

requiring a person or organization to affirmatively state a specific opinion and requiring a person

or organization to state a fact. Discount Tobacco City & Lottery, Inc. v, U.S., 674 F.3d 509, 554

(6th Cir. 2012) (contrasting compelled speech under Wooley v. Maynard, 430 U.S. 705 (1977)

with commercial-speech under Zauderer v. Office of Disciplinary Counsel of the Supreme Court

of Ohio, 471 U.S. 626 (1985)). Our constitution also distinguishes between laws that restrict

speech and laws that require disclosures. Id. at 509 (comparing Central Hudson Gas & Elec. Corp.

v. Public Serv. Comm’n of N.Y., 447 U.S. 557 (1980) to Zauderer, 471 U.S. 626).

       Here, the Act does not restrict speech. It merely requires that public communications

regarding voter registration status and voter registration websites display a disclaimer that informs

the viewer that the website/communication is not affiliated with or authorized by the Secretary of

State. Pub. Ch. 250, § 6. This information is plainly factual and does not hinder the speaker from

stating opinion or otherwise engaging in free speech. Under the Sixth Circuit’s precedents, this is

not considered compelled speech but commercial speech; the appropriate test is thus rational-basis

review. See Discount Tobacco, 674 F.3d at 559 (factual and accurate disclosures require rational-

basis review under Zauderer).

       The disclosure requirement certainly has a rational basis in law. Under rational-basis

review, a law is presumed constitutional, and “[t]he burden is on the one attacking the legislative

arrangement to negate every conceivable basis which might support it.” Heller v. Doe, 509 U.S.

312, 320 (1993) (internal quotations omitted); see also Walker v. Bain, 257 F.3d 660, 668 (6th Cir.



                                                 16

   Case 3:19-cv-00385 Document 59 Filed 09/09/19 Page 16 of 31 PageID #: 587
2001) (stating that a statute is subject to a “strong presumption of validity” under rational-basis

review and will be upheld “if there is any reasonably conceivable state of facts that could provide

a rational basis.”).

        A court conducting a rational-basis review does not sit “as a super legislature to judge the

wisdom or desirability of legislative policy determinations” but asks only whether there is some

conceivable rational basis for the challenged statute. Heller, 509 U.S. at 319. Under rational-basis

review, it is “‘constitutionally irrelevant [what] reasoning in fact underlays the legislative

decision.’” R.R. Ret. Bd. v. Fritz, 449 U.S. 166, 179 (1980) (quoting Flemming v. Nestor, 363 U.S.

603, 612 (1960)). In enacting the Act, the General Assembly had “absolutely no obligation to

select the scheme” that a court might later conclude was best. Nat’l R.R. Passenger Corp. v. A.T.

& S.F.R. Co., 470 U.S. 451, 477 (1985). See McGowan v. Maryland, 366 U.S. 420, 425-426 (1961)

(“State legislatures are presumed to have acted within their constitutional power despite the fact

that in practice, their laws result in some inequality.”). And Tennessee “has no obligation to

produce evidence to sustain the rationality of its action; its choice is presumptively valid and ‘may

be based on rational speculation unsupported by evidence or empirical data.’” TriHealth, Inc. v.

Bd. of Comm’rs, 430 F.3d 783, 790 (6th Cir. 2005) (quoting FCC v. Beach Commc’ns, Inc., 508

U.S. 307, 315 (1993)).

        Again, a court does not review a statute’s wisdom or desirability but considers only whether

it has a rational basis. To conclude otherwise is to impose one’s own view of what a State ought

to do. See Bruning, 455 F.3d at 867-68 (“Whatever our personal views regarding this political and

sociological debate, we cannot conclude that the State’s justification ‘lacks a rational relationship

to legitimate state interest.’”) (internal quotations omitted).




                                                  17

   Case 3:19-cv-00385 Document 59 Filed 09/09/19 Page 17 of 31 PageID #: 588
       Here, the disclosure is designed to limit the risk of disenfranchisement by voters who could

mistakenly believe that by completing a voter registration form with a third-party organization

they are all set to vote in Tennessee. For example, a qualified voter must register at least 30 days

prior to an election. The election commission will process any voter registration form that has

been postmarked at least thirty days before an election. Tenn. Code Ann. § 2-2-109. But what if

a Tennessee prospective voter waits until the last day to register and mails a form, not to the

election commission, but to a third-party voter registration organization misapprehending that the

organization is not part of the secretary of state? Or if a third-party voter registration organization

creates an unofficial voter lookup that prospective voters rely upon to see if they are eligible to

vote even though there might be errors? Tennessee citizens may be disenfranchised.

       That outcome is unconscionable. And the disclosure is designed to safeguard against such

a situation by ensuring that a prospective voter does not rely upon a voter registration organization

by believing that it is synonymous with the election commission and the secretary of state.

       Avoiding disenfranchisement of Tennessee voters is clearly a legitimate state interest, and

the disclosure is rationally related to that outcome. Plaintiffs cannot demonstrate a likelihood of

success on the merits for this claim.

               3.      Count 3-Substantial Overbreadth.

       In count 3, Plaintiffs complain that the criminal provisions of the Act are substantially

overbroad. The Act has two criminal provisions: 1) a criminal penalty (misdemeanor) for failing

to comply with the training, sworn statement, voter data privacy, and quota provisions of the Act;

and 2) a criminal penalty (misdemeanor) for failing to comply with the disclaimer requirement of

the Act. Neither is constitutionally offensive.




                                                  18

   Case 3:19-cv-00385 Document 59 Filed 09/09/19 Page 18 of 31 PageID #: 589
       To succeed in a facial challenge for substantial overbreadth, Plaintiffs must demonstrate

that the Act prohibits “a substantial amount of protected speech both in an absolute sense and

relative to [the Act’s] plainly legitimate sweep.” Carey v. Wolnitzek, 614 F.3d 189, 208 (6th Cir.

2010) (quoting Connection Distrib. Co. v. Holder, 557 F.3d 321, 336 (6th Cir. 2009)).

       Here, as discussed supra in Section II.A, Meyer does not apply and the Act does not

implicate protected speech or association. It permits Tennessee citizens to band together, register

to vote, and vote on issues important to them the same way as before the Act. It merely requires

that voter registration organizations—that assume the great responsibility of serving as a middle-

man for voter registration forms—undergo training and ensure that they obey Tennessee law.

       Plaintiffs complain that they are risking criminal sanctions when they discuss publicly

“[w]hether a voter should register and ultimately participate in an election.” (DE 1, ¶ 174). Not

so. The Act does nothing with regard to public statements and discussions urging citizens to vote.

It merely provides that if the voter registration organization assumes responsibility for a potential

voter’s voter registration form, that such a voter registration organization should be expected to

follow the rules. Collecting a form in this context is neither speech nor association. And criminal

sanctions for those organizations unwilling to sign a form swearing to obey Tennessee election

law, to attend training, and to inform voters how their personal data will be used is flatly

reasonable.

       This is a plainly legitimate end, and one that does not prohibit “a substantial amount of

protected speech.” Carey, 614 F.3d at 208. Accordingly, this count fails as a matter of law and

there is no likelihood of success on the merits.

               4.      Count 4-Vagueness.




                                                   19

   Case 3:19-cv-00385 Document 59 Filed 09/09/19 Page 19 of 31 PageID #: 590
       For their fourth count, Plaintiffs argue that several parts of the Act are ambiguous and that

the Act is therefore allegedly void for vagueness under the Fourteenth Amendment.

       Plaintiffs argue that the following language in the Act is vague:

           •   The words “conduct” and “attempt” in the context of “person or organization who.

               . . conducts a supplemental voter registration drive in which the person or

               organization attempts to collect voter registration applications of one hundred (100)

               or more people.” (DE 37, ¶ 240)

           •   The phrase “voter registration drive” under § 2-2-142 (DE 37, ¶ 241)

           •   The phrase “person or organization who has not been designated by the county

               election commission under § 2-2-111.” (DE 37, ¶ 242).

           •   The phrases “individuals who are not paid” and “organizations that are not paid . .

               . and use only unpaid volunteers”.” (DE 37, ¶ 243)

           •   The words “incomplete” and “lacks.” (DE 37, ¶ 248).

           •   The phrase “public communication regarding voter registration status” even though

               the phrase “public communication” is defined by the Act. (DE 37, ¶ 249).

           •   The phrase “conspicuous and prominent.” (DE 37, ¶ 250).

       Plaintiffs also assert that the Act is vague because—in requiring that a covered person or

organization complete training and sign a statement swearing to follow all state laws—the Act

does not specify the frequency for which each act must be performed.

       Despite the relatively straightforward vocabulary chosen here by the General Assembly (to

be made even easier to digest with future rulemaking once the law becomes effective), Plaintiffs

contend that this language is vague—and unconstitutionally so. Plaintiffs also argue it is unclear




                                                20

  Case 3:19-cv-00385 Document 59 Filed 09/09/19 Page 20 of 31 PageID #: 591
whether or not the Act would reach voter registration efforts that take place outside of Tennessee,

but register Tennessee voters.

       To succeed on a vagueness challenge, Plaintiffs must demonstrate either that the Act (1)

“fails to provide people of ordinary intelligence a reasonable opportunity to understand what

conduct it prohibits”; or (2) “authorizes or even encourages arbitrary and discriminatory

enforcement.” Johnson v. United States, 135 S.Ct. 2551, 2566 (2015). But courts should not go

so far as to require “perfect clarity and precise guidance,” Holder v. Humanitarian Law Project,

561 U.S. 1, 19 (2010), because laws marked by “flexibility and reasonable breadth, rather than

meticulous specificity” are not vague. Platt v. Bd. of Comm’rs on Grievances & Discipline of

Ohio Supreme Court, 894 F.3d 235, 246 (6th Cir. 2018). “The degree of vagueness that the

Constitution tolerates – as well as the relative importance of fair notice and fair enforcement –

depends in part on the nature of the enactment.” Vill. of Hoffman Estates v. Flipside, Hoffman

Estates, Inc., 455 U.S. 489, 498 (1982). The Supreme Court has “expressed greater tolerance of

enactments with civil rather than criminal penalties because the consequences of imprecision are

qualitatively less severe.” Id. at 498-99.   A statute will be struck down as facially vague only if

the plaintiff has “demonstrate[d] that the law is impermissibly vague in all of its applications.”

Vill. of Hoffman Estates, 455 U.S. at 497. Furthermore, a litigant raising a vagueness challenge

must show that the statute in question is vague as applied to his own conduct, without regard to its

potentially vague application in other circumstances. U.S. v. McKinnon Bridge Co., Inc. 514

F.Supp. 546, 548 (M.D. Tenn. 1981) (citing Parker v. Levy, 417 U.S. 733, 755-56 (1974); L. Tribe,

American Constitutional Laws 12-29 (1978)).

       It is abundantly clear what each of the challenged terms mean. The language is neither

complex nor confusing, and is either defined in Black’s Law Dictionary or by the Act itself. And



                                                 21

   Case 3:19-cv-00385 Document 59 Filed 09/09/19 Page 21 of 31 PageID #: 592
while Plaintiffs can argue hypotheticals, that is not constitutionally sufficient: almost all statutes

are “susceptible to clever hypotheticals testing its reach.” Platt, 894 F.3d 235 at 251.

        If Plaintiffs require further assistance to cure their misapphrension, Tennessee can provide

it; Plaintiffs can avail themselves of upcoming training, Pub. Ch. 250, § 1, or participate in the

rulemaking process, Pub. Ch. 250, § 2. With regard to the frequency of training and the sworn

statement, the Act leaves the nature of the required training and other requirements to the rule

promulgation process. Pub. Ch. 250, § 1. Plaintiffs are jumping the gun.

        Based upon a plain reading of the Act, without improperly isolating terms, Plaintiffs have

failed to adequately allege the Act is vague as applied to their own conduct, let alone potentially

vague in other circumstances. McKinnon Bridge Co., Inc. 514 F.Supp. 546, 548 (M.D. Tenn.

1981). Any specific examples provided by Plaintiffs as to how the Act may be vague as applied

to them either strain credulity (e.g., they cannot understand what words defined in the statute mean

(DE 37, ¶ 147)), or rely on hypotheticals taking words far beyond their plain and ordinary meaning

(e.g., perhaps “voter registration status” could mean reminding a voter about an upcoming election

or a candidate endorsement (DE 37, ¶ 166, 168)). These examples are clever hypotheticals, but

perfect clarity is not constitutionally required. Holder v. Humanitarian Law Project, 561 U.S. 1,

19 (2010). Plaintiffs can demonstrate no likelihood of success on the merits for this count.

                5.      Count 5-Fundamental Right to Vote.

        Plaintiffs lastly argue that the Act violates the First Amendment by restricting the exercise

of the fundamental right to vote. (DE 1, ¶ 195-201). They do so by arguing that laws affecting

their voter registration activity directly impact the right to vote.

        But Plaintiffs cannot assert a right they do not possess. While the right to vote is

fundamental, Plaintiffs have no right to vote. They are not individual citizens, but organizations.

                                                   22

   Case 3:19-cv-00385 Document 59 Filed 09/09/19 Page 22 of 31 PageID #: 593
(DE 1, ¶ 18-25). As only citizens enjoy the constitutionally protected right to vote, see Reynolds

v. Sims, 377 U.S. 533, 567-68 (1964), Plaintiffs again lack standing to raise this argument. See

Johnson v. Bredesen, No. 3:07-0372, 2007 WL 1387330 at * 1 (M.D. Tenn. May 8, 2007) (finding

that since non-profit organization may not exercise a right to vote in any election, organization has

no standing to assert the loss of a right to vote if injunction is not granted); Warth, 422 U.S. at 498

(a party “generally must assert his own legal rights and interests, and cannot rest his claim to relief

on the legal rights or interests of third parties.”).

         Plaintiff Memphis Central Labor Council attempts to sidestep this problem by asserting the

Act “interferes with the ability of members of MCLC to register to vote through voter registration

efforts by MCLC.” (DE 37, ¶ 261). Plaintiffs also assert that this ultimately “interferes with the

ability of unregistered members of MCLC and its affiliates to register to vote.” (DE 37, ¶ 263.)

However, Plaintiffs’ position assumes that members of MCLC will have no other way to register

if not for the MCLC drives. This is incorrect. Again, the right to vote lies with the individual

members and not the organization. And the Law does not prevent MCLC’s members from

registering to vote. Nor does the Law prevent them from voting or associating for political

purposes. The relief sought by Plaintiffs has nothing to do with the constitutional rights enjoyed

by MCLC’s members because the Act does not reach past the voter registration organizations to

individual citizens.

         Plaintiffs can demonstrate no likelihood of success on the merits for this count or any

before it. A preliminary injunction is thus inappropriate.

II.      PLAINTIFFS WILL SUFFER NO IRREPARABLE HARM IN THE ABSENCE OF
         A PRELIMINARY INJUNCTION.

         The second factor for preliminary injunctive relief requires the Court to determine whether

the movants will suffer irreparable harm in the absence of an injunction. “The basis of injunctive

                                                    23

      Case 3:19-cv-00385 Document 59 Filed 09/09/19 Page 23 of 31 PageID #: 594
relief in the federal courts has always been irreparable harm and inadequacy of legal remedies.”

Sampson v. Murray, 415 U.S. 61, 88 (1974) (quoting Beacon Theatres, Inc. v. Westover, 359 U.S.

500, 506-7 (1959)).

                [The Sixth Circuit] has never held that a preliminary injunction may
                be granted without any showing that the plaintiff would suffer
                irreparable injury without such relief. Despite the overall flexibility
                of the test for preliminary injunctive relief, and the discretion vested
                in the district court, equity has traditionally required such irreparable
                harm before an interlocutory injunction may be issued.

Friendship Materials, Inc. v. Mich. Brick, Inc., 679 F.2d 100, 102-3 (6th Cir. 1982) (citations

omitted). Plaintiffs must establish that they are suffering or will suffer an irreparable injury in

order to obtain injunctive relief.

        To establish irreparable injury, each and every Plaintiff must show that they “will suffer

‘actual and imminent’ harm rather than harm that is speculative or unsubstantiated.” Abney v.

Amgen, Inc., 443 F.3d 540, 552 (6th Cir. 2006). Injunctive relief should not issue to address a

threat of injury that is conjectural or hypothetical and based upon subjective fears about possible

future adverse action. Moncier v. Jones, 939 F. Supp.2d 854, 859 (M.D. Tenn. 2013) (citing

Preiser v. Newkirk, 422 U.S. 395, 403 (1975)). Injunctive relief is not available unless some real

possibility of injury is impending or threatened and can only be averted by protective extraordinary

process. Willett v. Wells, 469 F.Supp. 748, 753 (E.D. Tenn. 1977), aff’d 595 F.2d 1227 (6th Cir.

1979). As described above, Plaintiffs cannot demonstrate standing or ripeness, and thus the

injuries complained of are speculative and hypothetical—and insufficient to demonstrate

irreparable injury.

        But even assuming arguendo that the civil monetary penalties are actually impending, they

are far from irreparable. The Supreme Court has demarcated certain types of injuries that are

insufficient to constitute irreparable injury warranting injunctive relief. Monetary damages alone

                                                   24

   Case 3:19-cv-00385 Document 59 Filed 09/09/19 Page 24 of 31 PageID #: 595
are insufficient. Sampson, 415 U.S. at 90 (holding that “[m]ere injuries, however substantial, in

terms of money, time and energy necessarily expended in the absence of a stay, are not enough.”).

Similarly, reputational damage “falls far short of the type of irreparable injury which is a necessary

predicate to issuance of a temporary injunction.” Sampson, 415 U.S. at 91-92. “The possibility

that adequate compensatory or other corrective relief will be available at a later date, in the

ordinary course of the litigation, weighs heavily against a claim of irreparable harm.” Id. at 90

(quoting Virginia Petroleum Jobbers Ass’n v. Federal Power Comm’n, 259 F.2d 921, 925 (D.C.

Cir. 1958)).

          When the Act goes into effect, Plaintiffs can avoid it altogether by simply declining to

collect the completed forms. Either way, they remain “free to organize and run” registration drives,

“persuade others to register to vote, distribute registration forms, and assist others in filling them

out.” Voting for Am. v. Steen, 732 F.3d 382, 393 (5th Cir. 2013). The Act does not prevent them

from advocating or hosting drives, rather it “simply regulates an administrative aspect of the

electoral process—the handling of voter registration applications.…” League of Women Voters of

Fla. v. Browning, 575 F.Supp.2d 1298, 1322 (S.D. Fla. 2008). Requiring training and a disclaimer

is not harm, requiring that they submit forms timely is not harm, and requiring Plaintiffs to submit

completed forms is not harm, and certainly not irreparable.

          In the absence of irreparable harm, Plaintiffs’ Motion for Preliminary Injunction should be

denied.

III.      THE PUBLIC INTEREST AND POTENTIAL HARM TO THE STATE WEIGH IN
          FAVOR OF DENYING A PRELIMINARY INJUNCTION.

          The final two factors for consideration are whether the balance of harm to the parties and

the public interest support injunctive relief.      Because the public interest greatly disfavors




                                                  25

   Case 3:19-cv-00385 Document 59 Filed 09/09/19 Page 25 of 31 PageID #: 596
obstructing a State from enforcing its public policy determinations, a preliminary injunction is

disfavored.

       Generally, the public interest favors federal courts denying extraordinary injunctive relief

that may affect state domestic policy or the good faith functioning of state officials. See generally

Ala. Pub. Serv. Comm’n v. S. Ry. Co., 341 U.S. 341, 351 (1951) (finding “[i]t is in the public

interest that federal courts of equity should exercise their discretionary power to grant or withhold

relief so as to avoid needless obstruction of the domestic policy of the states.”)

               Caution and reluctance there must be in special measure where
               relief, if granted, is an interference by the process of injunction with
               the activities of state officers discharging in good faith their
               supposed official duties. In such circumstances this court has said
               that an injunction ought not to issue “unless in a case reasonably free
               from doubt.” Mass. State Grange v. Benton, 272 U.S. 525, 527
               (1926).

Hawks v. Hamill, 288 U.S. 52, 60 (1933). As members of the Supreme Court have noted, “any

time a State is enjoined by a court from effectuating statutes enacted by representatives of its

people, it suffers a form of irreparable harm.” Planned Parenthood of Greater Tex. Surgical

Health Servs. v. Abbott, 571 U.S. __, 2013 WL 6080269, slip op. at 1 (Nov. 19, 2013) (Scalia, J.,

concurring in denial of application to vacate stay of an injunction) (quoting Maryland v. King, 567

U.S. 1, 3 (2012) (Roberts, C.J., in chambers)).

       Plaintiffs seek to use this Court to overrule the results of Tennessee’s valid democratic

process establishing the public policy of this State. But granting a preliminary injunction would

cause harm to Tennessee in the form of an affront to its sovereignty. The State’s public policy, as

expressed by a strong majority of its citizens, is represented by the Act.




                                                  26

   Case 3:19-cv-00385 Document 59 Filed 09/09/19 Page 26 of 31 PageID #: 597
          And an injunction would also strip Tennessee citizens of the benefits the Act will provide.

The Act merely requires that voter registration organizations undergo training and ensure that they

obey Tennessee law when they collect voter registration forms for submission.

          When a person or group accepts a registration form from an individual, they become the

middle-man entrusted with the obligation to ensure that the application is completed properly and

submitted timely to the appropriate election official for processing so the applicant can vote. The

consequences of failing to do so are dire. Voter registration organizations that mail forms late may

disenfranchise voters. As may registration drives that do not follow the rules that are required of

any Tennessee citizen. The Act requires training and penalizes organizations that repeatedly fail

to comply with rules designed to ensure that voter registration is done properly. The Act protects

Tennessee voters from these unconscionable outcomes at a minimal inconvenience to voter

registration drives that collect voter registration forms.

          Finally, issuance of a preliminary injunction represents a line in the sand. The harms

speculated by Plaintiffs and the benefits intended by Defendants will only be disproved/proved by

implementation—where all can see and consider the practical effect of the Act. What Plaintiffs

want is a fait accompli; they want the Court to stop implementation so that the public benefits of

the Act can never be demonstrated. Plaintiffs do not want to risk a finding from the Court that

their fears were unfounded and that the benefits for Tennessee citizens and elections are real—or

worse, that the Court discovers that Plaintiffs’ threats to halt or diminish voter registration drives

were empty. The best way for Plaintiffs to avoid such an outcome is to stop the Act before it

begins.




                                                  27

   Case 3:19-cv-00385 Document 59 Filed 09/09/19 Page 27 of 31 PageID #: 598
       But speculation as to the overall effect of the Act weighs in favor of the Defendants because

Plaintiffs are always free to seek another injunction—at a later time—should issues arise during

implementation. Plaintiffs should not be permitted to short-circuit the process.

       Nothing in the Act presents more than a minimal inconvenience to voter registration drives

and the Act does not reach through to impact an individual prospective voter’s rights. Plaintiffs

remain “free to organize and run” registration drives, “persuade others to register to vote, distribute

registration forms, and assist others in filling them out.” Voting for Am. v. Steen, 732 F.3d 382,

393 (5th Cir. 2013). The Act does not prevent them from advocating or hosting drives, rather it

“simply regulates an administrative aspect of the electoral process—the handling of voter

registration applications.…” League of Women Voters of Fla. v. Browning, 575 F.Supp.2d 1298,

1322 (S.D. Fla. 2008). To illustrate: if Plaintiffs wanted to ignore the effect of the Act, they could

simply bring an iPad and help voters register online and avoid the important responsibility of being

a custodian of a completed voter registration form.

       Plaintiffs complain about their speculated fears, but their criticism of the Act is actually

based in policy, not constitutionality. Because enjoining Tennessee’s public policy is irreparable

harm, the Act seeks to provide real benefits to Tennessee voters at minimal burden to Plaintiffs,

and because Plaintiffs’ parade of horribles will not come to pass, both the public interest and

potential harm to the State weigh in favor of denying a preliminary injunction.

                                          CONCLUSION

       For the reasons stated, the motion for preliminary injunction should be denied.

                                                       Respectfully Submitted,


                                                       HERBERT H. SLATERY III
                                                       Attorney General and Reporter



                                                  28

   Case 3:19-cv-00385 Document 59 Filed 09/09/19 Page 28 of 31 PageID #: 599
                                        JANET M. KLEINFELTER
                                        Deputy Attorney General

                                         /s/Alexander S. Rieger
                                         ALEXANDER S. RIEGER
                                         KELLEY. L. GROOVER
                                        Assistant Attorneys General
                                        Public Interest Division
                                        War Memorial Bldg, 3rd Floor
                                        P.O. Box 20207
                                        Nashville, TN 37202
                                        (615) 741-2408
                                        alex.rieger@ag.tn.gov




                                   29

Case 3:19-cv-00385 Document 59 Filed 09/09/19 Page 29 of 31 PageID #: 600
                                 CERTIFICATE OF SERVICE
I hereby certify that a true and exact copy of the foregoing documents have been forwarded
electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system
to the parties named below. Parties may access this filing through the Court’s electronic filing
system.

       Sophia Lin Lakin
       Theresa J. Lee
       Dale E. Ho
       American Civil Liberties Union Foundation
       125 Broad Street, 18th Floor
       New York, NY 10004

       Sarah Brannon
       David Rosborough
       American Civil Liberties Union Foundation
       915 15th Street, 6th Floor
       Washington, DC 20005

       Thomas H. Castelli
       Mandy Floyd
       ACLU Foundation of Tennessee
       P.O. Box 120160
       Nashville, TN 37212

       Danielle Lang
       Urja Mittal
       Campaign Legal Center
       1101 14th Street NW, Suite 400
       Washington, DC 20005

       William H. Harbison
       C. Dewey Branstetter
       Hunter C. Branstetter
       Sherrard Roe Voight & Harbison
       150 3rd Avenue South, Suite 1100
       Nashville, TN 37301

       Michelle Kanter Cohen
       Jon Sherman
       Fair Elections Center
       1825 K Street NW, Suite 450
       Washington, DC 20006

on this 9th day of September, 2019.


                                                  30

   Case 3:19-cv-00385 Document 59 Filed 09/09/19 Page 30 of 31 PageID #: 601
                                             /s/Alexander S. Rieger
                                             ALEXANDER S. RIEGER
                                             Assistant Attorney General




                                   31

Case 3:19-cv-00385 Document 59 Filed 09/09/19 Page 31 of 31 PageID #: 602
